Ensuring food quality: harmonisation or mutual recognition of standards (short presentation)
The next item is a short presentation of the report by Mrs Petre, on behalf of the Committee on Agriculture and Rural Development, on ensuring food quality: harmonisation or mutual recognition of standards.
rapporteur. - (RO) I would first of all like to thank the European Commission for this welcome initiative of the Green Paper on agricultural product quality and for the consultation launched on this topic.
The Green Paper provides a response to a real need on the part of Member States to promote the image of their agricultural products, especially the benefits in terms of quality, both among European consumers and consumers in other countries. These high standards are demanded by consumers and are a means of achieving maximum added value. Although the codecision procedure does not apply, I hope that the European Parliament's opinion will definitely be taken into consideration during the phases to come.
I would also like to thank my colleagues from the Committee on Agriculture and Rural Development and, especially, the experts for the support they have given in promoting this report.
Simplification of marketing standards, keeping consumers better informed, particularly about the origin of food products, and better protection for European quality products at a global level are some of the most important proposals in the report.
Quality policy cannot be treated separately from the issue of the future of the CAP or from such challenges as climate change, the need to preserve biodiversity, energy supplies and water resource management. At the same time, consumers, as we all know, are showing an ever-increasing interest not only in food safety but also in the origin and production methods of food products.
Certification schemes are associated in the minds of consumers with a guarantee of higher quality. The purpose of standards must be to assist farmers in delivering quality products that meet consumers' expectations, avoid consumer disappointment and facilitate price comparison over a range of product quality.
As rapporteur, I would like to see a reduction in the level of complexity of the European system of basic standards and the numerous provisions which European farmers must comply with. I am in favour of simplifying and adopting rules that will sufficiently guarantee food safety in the EU.
I am also proposing means of simplifying the process for establishing standards by shortening procedures in the Commission, transferring this burden to other bodies or by referring to international standards. I also believe that any simplification must take account of the administrative tasks which come under the remit of the public authorities or stakeholders. As market trends change and technology advances, marketing standards may become partially obsolete and have to be adapted and updated.
The European Union must insist that all food products comply with its production standards, especially as regards health and safety. In addition to this, the European Union must ensure a level playing field between locally produced and third-country products. I am in favour of the mandatory introduction of labelling the place of production of primary products as 'produced in the European Union' or outside it.
I would also like this system to be extended to processed food products to take into account the origin of the main ingredients and raw materials and to establish a link between these items and the place where the product was last processed. I believe that rules must be adopted concerning the use of the terms 'mountain' and 'island', given the significant resulting added value for agricultural and food products from these less favoured areas.
Vice-President of the Commission. - (FR) Madam President, I would like to thank the rapporteur, Mrs Petre, for this report. The European policy on the quality of agricultural products represents a major issue for farmers, those involved in the food chain in general and, of course, consumers. This is why the Commission adopted the Green Paper on the quality of agricultural products and consulted the stakeholders before drawing up the legislative proposals.
The Commission welcomes your report, Mrs Petre, as well as the discussions that have taken place in the various European Parliament committees. These discussions are in addition to the 560 contributions received during the consultation period introduced to help the Commission to define the strategic directions which are to be published in a communication scheduled for the end of May this year.
The Commission intends to help Europe's farmers to communicate the demanding conditions of production with which they comply. I said that the proposal to indicate the place of production has received very little support, with even less support for the idea of a European logo showing compliance with European standards. On the other hand, there is a demand for 'country of origin' labelling.
The Commission welcomes the support for its policy of simplification toward trading standards. The Commission has always been in favour of simplifying legislation where necessary. Therefore, Mrs Petre, you spur us on and encourage us to continue our work.
The Commission has taken note of the request to define optional reserved terms, such as 'farm' or 'mountain'. I can tell you that this is also the view of the majority of those responding to the Green Paper.
As for geographic information, the Commission shares your view. The procedures should be simplified or, at least, speeded up. We are currently looking at the responses to the Green Paper to decide how to do this.
The question of an agency remains open. In the meantime, the advantages and disadvantages of such a body need to be studied with care.
As for the negotiations with the WTO, I can assure you that recognition of the European quality systems remains firmly on the Commission's agenda. A consensus appears to be on the horizon on the need to harmonise, to set up a framework for the certification systems and arrive at mutual recognition between these systems. Guidelines might be sufficient and would avoid too many administrative constraints.
This is a first step towards a true quality policy for agricultural products. The Commission is now impatiently awaiting the next steps and the fruitful discussions that we are expecting and speaking for my colleague Mrs Fischer Boel, I assure you that the Commission will involve Parliament in all the coming actions that it will take in this field. It is a field whose importance you have correctly emphasised, Mrs Petre, not only for the producers but also for all of us as consumers.
That concludes this item. The vote will take place tomorrow.
Written Statements (Rule 142)
in writing. - In a highly globalised world, farmers face increasing pressure. In order to be competitive, they can either cut costs or specialise in production of niche high-quality products. Thus, food-quality schemes do not only provide consumers authentic products but can also support rural development. To give farmers an alternative for rural development, we need to simplify the marketing standards and strengthen the incentives for small-scale producers to participate. But simplifying standards does not mean less quality or authenticity. EU standards for placing food on the market are already among the toughest in the world. To preserve confidence in quality schemes, it is necessary to implement them with reinforced controls and traceability systems. Furthermore, in the case of 'protected geographical indications' or 'protected designation of origin', it would be desirable to label the main ingredient(s) with the place of origin if not from that particular area. Consumers identify in these products specific qualities resulting from a certain origin or farming method. There are, however, cases when the ingredient indicated on the label is not exactly the same as the one really used in the food, for example 'Parma ham' not really coming from Parma.
in writing. - (FR) The consumer is increasingly demanding with regard to the quality, origin and safety of agricultural products. The EU has successfully introduced a quality labelling system that guarantees the authenticity of regional products and traditional production methods. The Member States and the EU now have a duty to promote these quality products and do more to protect them at international level. This supposes a guarantee of fair competition between European products and those of third countries by, in particular, protecting European farmers against any product which usurps a recognised nomenclature. Products whose names might be usurped should have WTO international protection and any request to register a protected designation from third countries should be subject to greater control. To provide better information to the consumer, it is important that the label specifies the country of origin of primary products and, in the case of processed products, the origin of the main ingredients and where the final processing took place.
At the same time, the EU must ensure that the principle of 'conditional access to the market' is upheld by recommending that the WTO adopts stricter protection standards for quality products, so that imported products can be subject to the same safety and quality requirements as European products.
in writing. - (PL) Madam President, quality is a key word throughout the entire food production chain, namely 'from field to table'. It is extremely important to make EU consumers aware of the high requirements and standards implemented in the area of foodstuffs, which farmers and producers of agricultural and food products have to meet, and of the associated costs. EU food is distinguished by its high quality and correspondingly high standards. The same cannot always be said of imported goods.
I do not think that we should create further certification systems at Community level, or further symbols which will differentiate food products in the EU. This will mislead the consumer. Instead, we should concentrate on promotional measures to inform consumers about EU symbols which are already in use and which consumers should view as a guarantee of quality.
Another challenge is to improve the process of assessing applications concerning regional products and to speed up the registration process. Unfortunately, the processing of these applications by the European Commission drags on for years. The Lesser Poland and Kielce regions of Poland are still waiting for registration of products such as fasola korczyńska (the Korczyn bean), kiełbasa lisiecka (Lisiecka sausage), wiśnia nadwiślanka (the Vistula region cherry), śliwka szydłowska (the Szydlow plum), jabłka łąckie (the Łącko apple), obwarzanek krakowski (the Cracow bagel) and fasola z Doliny Dunajca (the Danube Valley bean).